Case: 2:18-cv-01060-EAS-EPD Doc #: 81 Filed: 08/28/19 Page: 1 of 2 PAGEID #: 1187




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DEARREA KING,
                                                   Case No. 2:18-cv-1060
                      Plaintiff,
                                                   Judge Edmund A. Sargus
       v.
                                                   Chief Magistrate Judge Elizabeth P.
CITY OF COLUMBUS, OHIO, et al.,                    Deavers

                      Defendants.                      NOTICE OF DISMISSAL OF AB


       Pursuant to Rule 41(c) the Federal Rules of Civil Procedure, Defendant Bryan Mason

hereby dismisses his claims against A.B. in the above-captioned case with prejudice, with the

parties to bear their own attorney fees, expenses, and court costs. Defendant City of Columbus

no longer has any claims against A.B. because Plaintiff’s state-law claims against the City were

dismissed pursuant to the Court’s April 5, 2019 opinion and order (See Doc #32, Page Id. #173).

Accordingly, no existing claims against A.B. remain.

                                            Respectfully submitted,

                                            /s/ Westley M. Phillips
                                            Andrew D.M. Miller (0074515) – LEAD
                                            Timothy J. Mangan (0025430)
                                            Westley M. Phillips (0077728)
                                            CITY OF COLUMBUS, DEPARTMENT OF LAW
                                            ZACH KLEIN, CITY ATTORNEY
                                            77 North Front Street, Columbus, Ohio 43215
                                            (614) 645-7385 / (614) 645-6949 (fax)
                                            admmiller@columbus.gov
                                            tjmangan@columbus.gov
                                            wmphillips@columbus.gov

                                            Attorneys for Defendants




                                               1
Case: 2:18-cv-01060-EAS-EPD Doc #: 81 Filed: 08/28/19 Page: 2 of 2 PAGEID #: 1188




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on August 28, 2019, I electronically filed the foregoing with the

Clerk of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court’s CM/ECF System. A hardcopy of the

foregoing has also been served via First-Class U.S. mail, postage prepaid, to Third-Party

Defendant Demetrius Braxton, Inmate #A731130, Southern Ohio Correctional Facility, P.O. Pox

45699, Lucasville, Ohio 45699.

                                           /s/ Westley M. Phillips
                                           Westley M. Phillips (0077728)




                                              2
